Citation Nr: 0825049	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  03-15 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected residuals of a left hand crush injury.

2.  Entitlement to an initial compensable evaluation for 
service-connected laceration and abrasion scars, left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from June 1982 to June 
2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In this decision the RO granted service connection 
for residuals of a left hand crush injury and assigned a 
noncompensable evaluation, effective July 1, 2002.  Also in 
this decision the RO granted service connection for 
laceration and abrasion scars, left hand, also assigning a 
noncompensable evaluation, effective July 1, 2002.  This 
matter was previously before the Board in April 2005 at which 
time the case was remanded to the RO for additional 
development.  The record shows that the veteran was scheduled 
on two occasions to appear at hearings at the RO pursuant to 
his request for such hearings; however, he failed to report 
to these hearings.

In February 2008, the RO received additional medical evidence 
along with the veteran's request that his case be returned to 
the Board for further appellate consideration as soon as 
possible.  The evidence consists of a letter from a private 
physician containing findings regarding the veteran's left 
hand disability.  As these findings are essentially 
duplicative of findings already of record and considered by 
the RO, the case need not be referred to the RO for the 
issuance of a supplemental statement of the case.  See 
38 C.F.R. § 19.37.

The issue on appeal has been developed only concerning left 
hand crush injury residuals, although the veteran has also 
asserted his left hand scars warrant a higher evaluation.  
Because the scars are residuals of the left hand crush 
injury, the Board has also considered this aspect of the left 
hand disability.




FINDINGS OF FACT

1.  The veteran's residuals of left hand crush injury are 
manifested by an inability to fully extend the left fifth 
finger, slight to normal limitation of motion of the fingers 
with pain, and a slight decrease in left hand strength and 
grip.

2.  The veteran has a superficial scar located on the left 
hand which is painful to palpation.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
residuals of a crush injury to the left hand not been met 
since the effective date of the grant of service connection.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 4.71a, 
Diagnostic Codes 5227, 5228, 5229, 5230, (2002, 2007).

2.  The criteria for a 10 percent rating for laceration and 
abrasion scars, left hand, have been met since the effective 
date of the grant of service connection.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, 
Diagnostic Code 7804 (2002, 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must also be 
provided before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claims for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the veteran was provided with a VCAA notification 
letter in September 2004, which was after the initial 
unfavorable AOJ decision issued in April 2002.  Because the 
VCAA notice regarding this issue was not provided to the 
appellant prior to the RO decision from which he appeals, it 
can be argued that the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the September 2004 letter and in a July 2006 
letter, the RO informed the appellant of the applicable laws 
and regulations, including applicable provisions of the VCAA, 
the evidence needed to substantiate the claims, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  In 
the letters above, VA informed the appellant that it would 
obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  VA also informed 
the appellant to send copies of any relevant evidence he had 
in his possession and that he could also get any relevant 
records himself and send them to VA.  Thus, the Board finds 
that VA's duty to notify has been fulfilled and any defect in 
the timing of such notice constitutes harmless error.

Additionally, while the appeal was pending, a decision of the 
United States Court of Appeals for Veterans Claims (Court) 
further defined the notice requirements with regard to 
increased compensation claims.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  At a minimum, the Court held, the 
Secretary must notify the claimant that, to substantiate such 
a claim: (1) the claimant must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from 0% to as much as 100% (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life; and (4) the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability. 

As the requirements of Vazquez-Flores do not apply to initial 
rating cases, the Board need not discuss this case further.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Court's decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), is 
also relevant to the instant claim.  Under Dingess/Hartman, 
VCAA notice requirements also apply to the evidence 
considered in determinations of the degree of disability and 
effective date of the disability once service connection has 
been established.  Here, the veteran was given notice 
requirements regarding the degree of disability and effective 
elements in a July 2006 letter.  Moreover, to the extent the 
Board herein assigns a compensable disability rating for the 
veteran's left hand scar, any question as to an effective 
date will be addressed by the RO subsequent to this decision. 

Based on the above analysis, the Board determines that the 
content requirements of VCAA notice have been met and the 
purpose of such notice, to promote proper development of the 
claims, has been satisfied.  See Vazquez-Flores at 41, citing 
Mayfield, 444 F.3d at 1333.  Accordingly, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
medical records in support of the veteran's claims and 
providing him with VA examinations.  He was also provided 
with the opportunity to attend hearings as he requested, but 
he did not report to such hearings.  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claims without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.



II.  Factual Background

The veteran's service medical records show that he sustained 
a laceration to the left hand in July 1996 when moving a 
refrigerator.  X-rays revealed no foreign body or muscle 
involvement.  The veteran was given sutures.  

Service medical records also show that in October 1997 the 
veteran fell on pavement while riding a bicycle and scraped 
his left 5th finger.  He was assessed as having an abrasion 
to his left 5th finger.

During a VA contract examination in April 2002, the veteran 
complained of left hand pain that occurred off and on 
approximately twice per week sometimes lasting for hours.  He 
also reported decreased muscle power in the left hand and an 
inability to extend the left little finger.  Findings with 
respect to the left hand revealed mild disfigurement 
secondary to an inability to completely extend the left fifth 
digit.  The veteran was noted to be able to grasp and twist 
with the left hand with difficulty, and write and touch with 
the left hand without difficulty.  X-rays of the left hand 
showed no arthritic changes or fractures.  Ranges of motion 
of the left 5th finger revealed DIP (distal interphalangeal) 
joint flexion from 0 to 30 degrees (with 0 - 90 degrees noted 
as normal), PIP (proximal interphalangeal) joint flexion from 
0 to 100 degrees (with 0 to 100 degrees noted as normal) and 
MP (metaphalangeal) joint flexion from 0 to 90 degrees (with 
0 to 90 degrees noted as normal).  The veteran was diagnosed 
as having left hand strain with decreased muscle power and 
decreased ability to extend the left fifth digit.  Findings 
with respect to laceration scars revealed two 2 cm x .1 cm 
scars on the exterior surface of the left hand.  The color 
was pale and the texture was soft.  There was mild 
disfigurement, but no tenderness, underlying tissue loss, 
keloid formation, limitation of function, or adherence to the 
surrounding structures.  There also was no elevation or 
depression.  The veteran's noted occupation was that of an 
operator.  It was noted that his left hand disability, in 
conjunction with other disabilities, caused mild dysfunction 
in daily activities.

In April 2002, the RO granted service connection for 
residuals of left hand crush injury and assigned a 
noncompensable evaluation.  The RO also granted service 
connection for laceration and abrasion scars, assigning a 
noncompensable evaluation for that disability.

In a notice of disagreement received in October 2002, the 
veteran disagreed with the evaluation assigned to his left 
hand by asserting that his scars were painful and tender and 
that his hand hurt with certain uses.  

In a statement received in August 2003, the veteran informed 
the RO that he had constant pain, tenderness and limited 
motion in his left hand.

On file is a November 2003 statement from Jose Callado, M.D., 
noting that he had examined the veteran's left hand.  
Findings revealed no deformity, normal skin color, and 
sensory and motor functions within normal limits.  Flexion of 
the index and middle fingers was slightly decreased when 
compared to the right hand as was extension of the second and 
third fingers.  Left hand strength was slightly decreased 
when compared to the right hand.  There was no atrophy of the 
thenar or hypothenar prominence of the hand.  Dr. Callado 
assessed the veteran as having left hand crush injury in 1996 
with mild weakness and pain which he said "could be 
secondary to mild nerve end damage."

On file is a June 2004 progress note indicating that the 
veteran sustained a crush injury to the left hand on active 
duty with residual decreased grasp and pain in the left hand, 
especially over the first and second metacarpals.  The note 
also indicates that the veteran had demonstrable tenderness 
over the area which "probably represents nerve damage [and] 
traumatic arthritis that is to some degree disabling".  

The veteran's spouse submitted a statement in May 2006 
asserting that she witnessed the veteran's pain and decrease 
in activities on a daily basis due to his left hand injury.

On VA examination in October 2006, the veteran reported 
decreased mobility in his left hand which had progressively 
worsened since service.  He also reported pain and tenderness 
mostly in the area of the cut and part of the hand adjacent 
to it.  He further reported that the scar was tender.  He 
added that he had decreased grip strength in the left hand.  
On examination there were two 3-inch scars on the veteran's 
left hand.  One scar was noted to be well healed and visible 
just below the second metacarpal phalangeal joint.  The 
second scar was also visible, just below the thenar eminence 
and tender to touch.  The examiner said that this latter scar 
"might be elevated from the surface," but there was no 
exudate, induration, keloid formation or scar instability.  A 
mild amount of atrophy was noted of the muscles of the 
interosseous area.  Grip strength on the left was 4/5 and 5/5 
on the right.  The veteran's twisting motion and dexterity 
were a little decreased on the left side.  The examiner noted 
that the range of motion for the metacarpophalangeal (MCP) 
joint of the left index finger was zero to 93 degrees for IP 
flexion with pain, and 0 to 65 degrees for DIP flexion with 
pain.  He stated that the rest of the fingers and the thumb 
were noted to be within normal limits.  Superficial sensation 
was intact on the dorsum of the left hand.  The examiner 
noted that there were some areas on the veteran's scar where 
he was unable to feel a sharp object, although the examiner 
said that he really could not say with conviction that 
sensation was decreased.  The examiner diagnosed the veteran 
as having "right" hand traumatic injury, still symptomatic, 
but x-rays and electromyelogram were negative.  He concluded 
that the veteran had tenderness of the scar, but no arthritis 
or nerve injury in the left hand.

In February 2008, the RO received a "To Whom It May 
Concern" letter from private physician John Anderson.  Dr. 
Anderson stated that he had been following the veteran for 
pain and problems with his left hand.  He noted that on 
examination the veteran had decreased muscle power and 
decreased ability to extend the left fifth finger with mildly 
decreased muscle power.

III.  Analysis

A.  General Rating Provisions

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2007).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which the functions affected, the anatomical location, and 
symptomatology are closely analogous.  See 38 C.F.R. § 4.20 
(2007).

B.  Residuals of Left Hand Crush Injury

Rating Criteria

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

During the pendency of this appeal, VA issued new regulations 
for evaluating ankylosis or limitation of motion of single or 
multiple digits of one hand under 38 C.F.R. § 4.71a, which 
became effective August 26, 2002.  Prior to the effective 
date of the new regulations, the veteran's claim for an 
increased rating may only be evaluated under the older 
criteria.  38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-
2000.

Under the criteria in effect prior to August 26, 2002 (the 
former criteria), 38 C.F.R. § 4.71a, Diagnostic Code (Code) 
5227 provided that a noncompensable (0 percent) evaluation 
would be assigned for ankylosis of any finger other than the 
thumb, index or middle finger.  

For ankylosis of the thumb, index or middle fingers, 
compensable ratings were warranted ranging from 10 to 20 
percent.  38 C.F.R. § 4.71a, Code 5224-5226 (2002).  

Under the criteria in effect since August 26, 2002 (the 
revised criteria), a maximum noncompensable rating is 
warranted under Code 5227 for ankylosis of the ring or little 
finger.  Note:  Also consider whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.  38 
C.F.R. § 4.71a, Diagnostic Code 5227.

Under Code 5230, a maximum noncompensable (0 percent) 
evaluation is warranted for any limitation of motion for the 
ring or little finger.

With respect to limitation of motion of individual digits 
other than the little finger, a 10 percent rating is 
warranted for limitation of thumb motion where there is a gap 
of one to two inches (2.5 to 5.1 cm.) between the thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers.  A 20 percent rating is warranted for a gap more 
than two inches (5.1 cm).  38 C.F.R. § 4.71a, Diagnostic Code 
5228.

Where there is limitation of motion of either the index or 
long finger, where there is a gap of one inch or more between 
the fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible; and, extension 
limited by more than 30 degrees, a 10 percent rating is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5229. 



Discussion

Based upon the application of the diagnostic codes above to 
the evidence, a disability evaluation in excess of the 
currently assigned 0 percent is not warranted for the 
veteran's service-connected residuals of a left hand crush 
injury for any period since the veteran filed his claim.

Looking to the old criteria first, a review of the veteran's 
medical records does not demonstrate ankylosis of the fingers 
of the left hand.  Thus, a compensable rating under the 
former criteria of Codes 5224-5227 is not warranted.  38 
C.F.R. § 4.71a, Diagnostic Codes 5224-5227 (2002).

Turning to the revised criteria, the veteran is presently 
rated by analogy to Diagnostic Code 5227 for ankylosis of the 
ring or little finger.  Although the veteran does not 
actually have ankylosis of the left fifth finger, findings 
with respect to this finger include the April 2002 VA 
examiner's notation of the veteran's inability to extend the 
left little finger and Dr. Anderson's February 2008 notation 
of the veteran's decreased ability to extend the left fifth 
finger.  Such findings most approximate the veteran's present 
noncompensable rating under Code 5227 for ankylosis of the 
left little finger.  As this is the maximum allowable rating 
under Code 5227, a higher rating is simply not warranted.  
Moreover, these findings are not of such severity as to 
warrant a compensable rating for amputation of the little 
finger.  See 38 C.F.R. § 4.71a, Code 5156 (2007).

Similarly, the veteran is not entitled to compensable ratings 
under the current provisions of Codes 5228 and 5229 
(limitation of motion of the thumb or index and long fingers, 
respectively).  In November 2003, Dr. Callado noted that 
flexion of the veteran's left index and middle fingers was 
"slightly decreased" when compared to the right hand as was 
extension of the 2nd and 3rd fingers.  He, like the April 2002 
examiner, did not provide specific range of motion findings.  
However, the October 2006 VA examiner noted that the range of 
motion of the metacarpophalangeal (MCP) joint of the left 
index finger was zero to 93 degrees for IP flexion with pain, 
and 0 to 65 degrees for DIP flexion with pain.  He stated 
that the rest of the fingers and the thumb were noted to be 
within normal limits.  Based on these normal to slight 
limitation of motion findings, a higher, compensable, rating 
is not warranted under Diagnostic Codes 5228 and 5229.  This 
is so even after considering the veteran's functional loss 
due to mildly decreased muscle power, decreased grip 
strength, and pain.  38 C.F.R. §§ 4.40, 4.45, 4.59 or under 
the holding in DeLuca, supra.

In sum, residuals of the veteran's service-connected left 
hand crush injury do not approximate the criteria for a 
compensable rating under either the old or revised diagnostic 
codes.  As the criteria for a higher rating under applicable 
diagnostic codes have not been demonstrated, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective. Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Board concludes that 
the clinical findings do not warrant a compensable rating at 
any stage from the effective date of service connection.

Also, in November 2003, Dr. Callado hinted that the cause of 
the veteran's mild weakness and pain "could be secondary to 
mild nerve end damage".  Similarly, a June 2004 progress 
note states that the veteran's tenderness "probably 
represents nerve damage [and] traumatic arthritis...".  
However, the October 2006 VA examiner unequivocally concluded 
that the veteran did not have arthritis or nerve injury in 
the left hand based on x-ray and EMG findings.  Consequently, 
consideration of this disability under the diagnostic codes 
pertaining to peripheral nerve injuries and arthritis is not 
warranted.  38 C.F.R. § 4.71, Code 5003; 38 C.F.R. § 4.124a, 
Diagnostic Codes 8514-8516. 



C.  Lacerations and Abrasions, Left Hand

Rating Criteria

Effective on August 30, 2002, the regulations pertaining to 
evaluating disabilities of the skin were revised.  See 67 
Fed. Reg. 49590, 49596 (July 31, 2002).  There were minor 
corrections to the criteria issued at a later date.  See 67 
Fed. Reg. 58448 (Sept. 16, 2002).  Prior to the effective 
date of the new regulations, the veteran's claim for an 
increased rating may only be evaluated under the older 
criteria.  38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-
2000.

Prior to August 30, 2002, for a scar to be compensable, the 
veteran would have to show that it was either poorly 
nourished, with repeated ulceration (38 C.F.R. Part 4, 
Diagnostic Code 7803), or tender and painful on objective 
demonstration (38 C.F.R. Part 4, Diagnostic Code 7804), or 
that it caused a "limitation of function of the affected body 
part" (38 C.F.R. Part 4, Diagnostic Code 7805).

Under the criteria in effect since August 30, 2002, to 
warrant a compensable disability rating the veteran's left 
hand scars would have to:  (a) be deep or cause limitation of 
motion, and exceed six square inches in area or areas (Code 
7801); (b) be superficial, not causing a limitation of 
motion, and exceeding an area of 144 square inches (Code 
7802); (c) be superficial and unstable (Code 7803); (d) be 
superficial and painful on examination (Code 7804); or (e) 
result in a limitation of function of another body part (Code 
7805).  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 
(2007).

Discussion

In this case, the VA examiner in April 2002 noted two 
laceration scars measuring 2 cm by .1 cm that represented 
mild disfigurement, but there was no tenderness, underlying 
tissue loss, keloid formation, limitation of function or 
adherence to the surrounding structures.  However, scar 
tenderness was noted by the VA examiner in October 2006.  
This examiner noted that the veteran had a 3 inch scar 
visible just below the second MCP joint that was well healed, 
but noted another three inch scar visible just below the 
thenar eminence that was tender to touch.  The examiner said 
that the scar "might be elevated from the surface" but 
there was no exudate, induration, keloid formation or scar 
instability.  He concluded by stating that the veteran did 
have tenderness of his scar.  In his October 2002 notice of 
disagreement, the veteran complained of painful and tender 
scars.  Moreover, a June 2004 progress note indicates 
"demonstrable tenderness" in the area of the veteran's left 
hand injury.  As the finding of tenderness to palpation 
satisfies the criteria under either the new or old version of 
Diagnostic Code 7804 for a superficial scar that is 
tender/painful on objective demonstration, and resolving any 
reasonable doubt in the veteran's favor, the veteran is 
entitled to a compensable 10 percent rating during the entire 
appeal period at issue.  38 C.F.R. 4.3, § 4.118, Diagnostic 
Code 7804 (2001, 2007).

D.  Extraschedular Consideration

There is no showing that the veteran's left hand disability 
reflects so exceptional or so unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321.  There is no 
showing that the left hand symptomatology, alone, has 
resulted in marked interference (i.e., beyond that 
contemplated in the assigned evaluations) with employment.  
In this regard, the VA examiner in 2002 noted that the 
veteran's occupation was that of an operator and that his 
left hand disability, in conjunction with other disabilities, 
caused "mild dysfunction in daily activities".  Moreover, 
this disability has not been shown to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  Thus, in 
the absence of evidence of such factors as those noted above, 
the Board is not required to remand the claim for a higher 
evaluation to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
157, 158-59 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

A compensable rating for residuals of a left hand crush 
injury is denied.

A 10 percent rating for laceration and abrasion scars, left 
hand, is granted during the entire appeal period, subject to 
the law and regulations governing the payment of monetary 
benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


